Exhibit 10.2

 

BEIGENE, LTD.

 

AMENDED AND RESTATED 2018 EMPLOYEE SHARE PURCHASE PLAN

 

The purpose of the BeiGene, Ltd. 2018 Employee Share Purchase Plan (the “Plan”)
is to provide eligible employees of BeiGene, Ltd. (the “Company”) and each
Designated Subsidiary (as defined in Section 11) with opportunities to purchase
Shares (either in the form of Ordinary Shares or ADSs). 3,500,000 Ordinary
Shares(1) (including the number of Ordinary Shares represented by ADSs purchased
under the Plan) (representing approximately 0.5% of the issued share capital of
the Company as at August 8, 2018, being the effective date of the approval of
this amended and restated Plan by the Board (the “Amended Effective Date”) in
the aggregate have been approved and reserved for this purpose. The Plan is
intended to constitute an “employee stock purchase plan” within the meaning of
Section 423(b) of the United States Internal Revenue Code of 1986, as amended
(the “Code”), and shall be interpreted in accordance with that intent.

 

1.    Administration.    The Plan will be administered by the person or persons
(the “Administrator”) appointed by the Company’s Board of Directors (the
“Board”) for such purpose. The Administrator has authority at any time to:
(i) adopt, alter and repeal such rules, guidelines and practices for the
administration of the Plan and for its own acts and proceedings as it shall deem
advisable; (ii) interpret the terms and provisions of the Plan; (iii) make all
determinations it deems advisable for the administration of the Plan;
(iv) decide all disputes arising in connection with the Plan; (v) implement any
procedures, steps, additional or different requirements as may be necessary to
comply with any local laws, including the laws of the People’s Republic of China
(the “PRC”) and the other countries in which the Company operates, that may be
applicable to this Plan, any Options or any related documents; and
(vi) otherwise supervise the administration of the Plan, in its sole and
absolute discretion and taking into account any matters in its sole and absolute
discretion. All interpretations and decisions of the Administrator shall be
binding on all persons, including the Company and the Participants. No member of
the Board or individual exercising administrative authority with respect to the
Plan shall be liable for any action or determination made in good faith with
respect to the Plan or any option granted hereunder.

 

2.    Offerings.    The Company will make one or more offerings to eligible
employees to purchase Shares under the Plan (“Offerings”). Unless otherwise
determined by the Administrator, the initial Offering will begin on the first
business day occurring on or after September1, 2018 and will end on last
business day occurring on or before February 28, 2019 (the “Initial Offering”).
Thereafter, unless otherwise determined by the Administrator, an Offering will
begin on the first business day occurring on or after each March 1st and
September 1st and will end on the last business day occurring on or before the
following February 28th (or February 29th, if applicable) and August 31st,
respectively. The Administrator may, in its discretion, designate a different
period for any Offering, provided that no Offering shall exceed 27 months in
duration.

 

3.    Eligibility.    All individuals classified as employees on the payroll
records of the Company and each Designated Subsidiary are eligible to
participate in any one or more of the Offerings under the Plan, provided that as
of the first day of the applicable Offering (the “Offering Date”) they are
employed by the Company or a Designated Subsidiary and have completed at least
six months of employment. Participation shall not otherwise be subject to any
minimum performance targets. Notwithstanding any other provision herein,
individuals who are not classified as employees of the Company or a Designated
Subsidiary for purposes of the Company’s or applicable Designated Subsidiary’s
payroll system as of the Offering Date are not considered to be eligible
employees of the Company or any Designated Subsidiary and shall not be eligible
to participate in the Plan. In the event any such individuals are reclassified
as employees of the Company or a Designated Subsidiary for any purpose,
including, without limitation, common law or statutory employees, by any action
of any third party, including, without limitation, any government agency, or as
a result of any private lawsuit, action or administrative proceeding, such
individuals shall, notwithstanding such reclassification, remain ineligible for
participation. Notwithstanding the foregoing, the exclusive means for
individuals who are not classified as employees of the Company or a Designated
Subsidiary on the Company’s or Designated Subsidiary’s payroll system as of the
Offering Date to become eligible to participate in

 

--------------------------------------------------------------------------------

(1)  This is the maximum number of Shares reserved and available for issuance as
authorized under the Plan pursuant to the terms of the Plan in effect
immediately prior to the Amended Effective Date.

 

1

--------------------------------------------------------------------------------


 

this Plan is through an amendment to this Plan, duly executed by the Company,
which specifically renders such individuals eligible to participate herein.

 

4.    Participation.

 

(a)   An eligible employee who is not a Participant in any prior Offering may
participate in a subsequent Offering by submitting an enrollment form to the
Company at least 15 business days before the Offering Date (or by such other
deadline as shall be established by the Administrator for the Offering).

 

(b)    Enrollment.    The enrollment form will (a) state a whole percentage or
the amount to be deducted from an eligible employee’s Compensation (as defined
in Section 11) per pay period, (b) authorize the purchase of Shares in each
Offering in accordance with the terms of the Plan and (c) specify the exact name
or names in which Shares purchased for such individual are to be issued pursuant
to Section 10, and (d) provide such other terms as required by the Company. An
employee who does not enroll in accordance with these procedures will be deemed
to have waived the right to participate. Unless a Participant files a new
enrollment form or withdraws from the Plan, such Participant’s deductions and
purchases will continue at the same percentage or amount of Compensation for
future Offerings, provided he or she remains eligible.

 

(c)   Notwithstanding the foregoing, participation in the Plan will neither be
permitted nor be denied contrary to the requirements of the Code.

 

5.    Employee Contributions.    Each eligible employee may authorize payroll
deductions from his or her after tax Compensation at a minimum of 1 percent up
to a maximum of 10 percent of such employee’s Compensation for each pay period.
The Company will maintain book accounts showing the amount of payroll deductions
made by each Participant for each Offering. No interest will accrue or be paid
on payroll deductions.

 

6.    Deduction Changes.    Except as may be determined by the Administrator in
advance of an Offering, a Participant may not increase or decrease his or her
payroll deduction during any Offering, but may increase or decrease his or her
payroll deduction with respect to the next Offering (subject to the limitations
of Section 5) by filing a new enrollment form at least 15 business days before
the next Offering Date (or by such other deadline as shall be established by the
Administrator for the Offering). The Administrator may, in advance of any
Offering, establish rules permitting a Participant to increase, decrease or
terminate his or her payroll deduction during an Offering.

 

7.    Withdrawal.    A Participant may withdraw from participation in the Plan
by delivering a written notice of withdrawal to the Company. The Participant’s
withdrawal will be effective as of the next business day. Following a
Participant’s withdrawal, the Company will promptly refund such individual’s
entire account balance under the Plan to him or her (after payment for any
Shares purchased before the effective date of withdrawal). Partial withdrawals
are not permitted. Such an employee may not begin participation again during the
remainder of the Offering, but may enroll in a subsequent Offering in accordance
with Section 4.

 

8.    Grant of Options.    On each Offering Date, the Company will grant to each
eligible employee who is then a Participant in the Plan an option (“Option”) to
purchase on the last day of such Offering (the “Exercise Date”), at the Option
Price hereinafter provided for, the lowest of (a) a number of Shares determined
by dividing such Participant’s accumulated payroll deductions on such Exercise
Date by the lower of (i) 85 percent of the Fair Market Value of the Shares on
the Offering Date, or (ii) 85 percent of the Fair Market Value of the Shares on
the Exercise Date, (b) a number of Shares determined by multiplying $2,083 by
the number of full months in the Offering and dividing the result by the Fair
Market Value on the Offering Date; or (c) such other lesser maximum number of
Shares as shall have been established by the Administrator in advance of the
Offering; provided, however, that such Option shall be subject to the
limitations set forth below. Each Participant’s Option shall be exercisable only
to the extent of such Participant’s accumulated payroll deductions on the
Exercise Date. The purchase price for each Share purchased under each Option
(the “Option Price”) will be 85 percent of the Fair Market Value of the Shares
on the Offering Date or the Exercise Date, whichever is less.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, no Participant may be granted an option hereunder
if such Participant, immediately after the option was granted, would be treated
as owning Shares possessing 5 percent or more of the total combined voting power
or value of all classes of share capital of the Company or any Parent or
Subsidiary (as defined in Section 11). For purposes of the preceding sentence,
the attribution rules of Section 424(d) of the Code shall apply in determining
the share ownership of a Participant, and all Shares which the Participant has a
contractual right to purchase shall be treated as Shares owned by the
Participant. In addition, no Participant may be granted an Option which permits
his or her rights to purchase Shares under the Plan, and any other employee
share purchase plan of the Company and its Parents and Subsidiaries, to accrue
at a rate which exceeds $25,000 of the fair market value of such Shares
(determined on the option grant date or dates) for each calendar year in which
the Option is outstanding at any time. The purpose of the limitation in the
preceding sentence is to comply with Section 423(b)(8) of the Code and shall be
applied taking Options into account in the order in which they were granted.
Furthermore, unless approved by the Company’s shareholders in a general meeting,
the total number of Ordinary Shares issued and to be issued upon the exercise of
Options granted and to be granted under the Plan and any other plan of the
Company to a Participant within any 12-month period shall not exceed 1% of the
Ordinary Shares of the Company in issue at the date of any grant.

 

9.    Exercise of Option and Purchase of Shares.    Each employee who continues
to be a Participant in the Plan on the Exercise Date shall be deemed to have
exercised his or her Option on such date and shall acquire from the Company such
number of whole Shares reserved for the purpose of the Plan as his or her
accumulated payroll deductions on such date will purchase at the Option Price,
subject to any other limitations contained in the Plan. Any amount remaining in
a Participant’s account at the end of an Offering solely by reason of the
inability to purchase a fractional Share will be carried forward to the next
Offering; any other balance remaining in a Participant’s account at the end of
an Offering will be refunded to the Participant promptly. Any Option granted but
not exercised by the end of an Offering will automatically lapse and be
cancelled. The Administrator may take all actions necessary to alter the method
of Option exercise and the exchange and transmittal of proceeds with respect to
Participants resident in the PRC not having permanent residence in a country
other than the PRC in order to comply with applicable PRC foreign exchange and
tax regulations, and any other applicable PRC laws and regulations.

 

10.    Issuance of Certificates.    Certificates representing Shares purchased
under the Plan may be issued only in the name of the employee, in the name of
the employee and another person of legal age as joint tenants with rights of
survivorship, or in the name of a broker authorized by the employee to be his,
her or their, nominee for such purpose.

 

11.    Definitions.

 

The term “ADSs” means American depositary shares. Each ADS represents 13
Ordinary Shares.

 

The term “Change in Control” means (i) the sale of all or substantially all of
the assets of the Company on a consolidated basis to an unrelated person or
entity, (ii) a merger, reorganization or consolidation pursuant to which the
holders of the Company’s outstanding voting power and outstanding Shares
immediately prior to such transaction do not own a majority of the outstanding
voting power and outstanding Shares or other equity interests of the resulting
or successor entity (or its ultimate parent, if applicable) immediately upon
completion of such transaction, (iii) the sale of all of the Shares of the
Company to an unrelated person, entity or group thereof acting in concert, or
(iv) any other transaction in which the owners of the Company’s outstanding
voting power immediately prior to such transaction do not own at least a
majority of the outstanding voting power of the Company or any successor entity
immediately upon completion of the transaction other than as a result of the
acquisition of securities directly from the Company.

 

The term “Compensation” means the amount of base pay (including overtime and
commissions, to the extent determined by the Administrator), prior to salary
reduction pursuant to Sections 125, 132(f) or 401(k) of the Code, but excluding
incentive or bonus awards, allowances and reimbursements for expenses such as
relocation allowances or travel expenses, income or gains on the exercise of
Company share options, and similar items.

 

3

--------------------------------------------------------------------------------


 

The term “Designated Subsidiary” means any present or future Subsidiary (as
defined below) that has been designated by the Board to participate in the Plan.
The Board may so designate any Subsidiary, or revoke any such designation, at
any time and from time to time, either before or after the Plan is approved by
the shareholders. The current list of Designated Subsidiaries is attached hereto
as Appendix A.

 

The term “Fair Market Value of the Shares” on any given date means the fair
market value of the Shares determined in good faith by the Administrator;
provided, however, that if the ADSs are admitted to quotation on the National
Association of Securities Dealers Automated Quotation System (“NASDAQ”), NASDAQ
Global Market or another national securities exchange, the determination shall
be made by reference to the closing price on such date. If there is no closing
price for such date, the determination shall be made by reference to the last
date preceding such date for which there is a closing price.

 

The term “Ordinary Shares” means the ordinary shares, par value US$0.0001 per
share, of the Company.

 

The term “Parent” means a “parent corporation” with respect to the Company, as
defined in Section 424(e) of the Code.

 

The term “Participant” means an individual who is eligible as determined in
Section 3 and who has complied with the provisions of Section 4.

 

The term “Shares” means the Ordinary Shares or ADSs, as the context so requires.

 

The term “Subsidiary” means a “subsidiary corporation” with respect to the
Company, as defined in Section 424(f) of the Code.

 

12.    Rights on Termination of Employment.    If a Participant’s employment
terminates for any reason before the Exercise Date for any Offering, no payroll
deduction will be taken from any pay due and owing to the Participant and the
balance in the Participant’s account will be paid to such Participant or, in the
case of such Participant’s death, to his or her designated beneficiary as if
such Participant had withdrawn from the Plan under Section 7. An employee will
be deemed to have terminated employment, for this purpose, if the corporation
that employs him or her, having been a Designated Subsidiary, ceases to be a
Subsidiary, or if the employee is transferred to any corporation other than the
Company or a Designated Subsidiary. An employee will not be deemed to have
terminated employment for this purpose, if the employee is on an approved leave
of absence for military service or sickness or for any other purpose approved by
the Company, if the employee’s right to reemployment is guaranteed either by a
statute or by contract or under the policy pursuant to which the leave of
absence was granted or if the Administrator otherwise provides in writing.

 

13.    Special Rules; Non-U.S. Employees.    Notwithstanding anything herein to
the contrary, the Administrator may adopt special rules applicable to the
employees of a particular Designated Subsidiary, whenever the Administrator
determines that such rules are necessary or appropriate for the implementation
of the Plan in a jurisdiction where such Designated Subsidiary has employees;
provided that such rules are consistent with the requirements of
Section 423(b) of the Code. Any special rules established pursuant to this
Section 13 shall, to the extent possible, result in the employees subject to
such rules having substantially the same rights as other Participants in the
Plan. Notwithstanding the preceding provisions of this Plan, employees of the
Company or a Designated Subsidiary who are citizens or residents of a non-United
States jurisdiction (without regard to whether they are also citizens or
resident aliens (within the meaning of Section 7701(b)(1)(A) of the Code)) may
be excluded from eligibility under the Plan if (a) the grant of an Option under
the Plan to a citizen or resident of the non-United States jurisdiction is
prohibited under the laws of such jurisdiction or (b) compliance with the laws
of the foreign jurisdiction would cause the Plan to violate the requirements of
Section 423 of the Code.

 

14.    Optionees Not Shareholders.    Neither the granting of an Option to a
Participant nor the deductions from his or her pay shall constitute such
Participant a holder of the Shares covered by an Option under the Plan until
such Shares have been purchased by and issued to him or her. Accordingly,
Participants shall not have any voting rights, or rights to participate in any
dividends or distributions (including those arising on a liquidation of the
Company)

 

4

--------------------------------------------------------------------------------


 

declared or recommended or resolved to be paid to the shareholders on the
register on a date prior to such Shares having been purchased by and issued to
him or her.

 

15.    Rights Not Transferable.    Rights under the Plan are not transferable by
a Participant other than by will or the laws of descent and distribution, and
are exercisable during the Participant’s lifetime only by the Participant.

 

16.    Application of Funds.    All funds received or held by the Company under
the Plan may be combined with other corporate funds and may be used for any
corporate purpose.

 

17.    Adjustment in Case of Changes Affecting Shares; Change in Control.

 

(a)   In the event of a subdivision of outstanding Shares, the payment of a
dividend in Shares or any other change affecting the Shares, the number of
Shares approved for the Plan and the share limitation set forth in Section 8
shall be equitably or proportionately adjusted to give proper effect to such
event.

 

(b)   In the event of a Change in Control, each outstanding Option will be
assumed or an equivalent option substituted by the successor corporation or a
Parent or Subsidiary of the successor corporation. In the event that the
successor corporation refuses to assume or substitute for the Option, the
Offering with respect to which such Option relates will be shortened by setting
a new Exercise Date (the “New Exercise Date”) on which such Offering Period
shall end. The New Exercise Date will occur before the date of the proposed
Change in Control. The Administrator will notify each Participant in writing or
electronically prior to the New Exercise Date, that the Exercise Date for the
Participant’s Option has been changed to the New Exercise Date and that the
Participant’s Option will be exercised automatically on the New Exercise Date,
unless prior to such date the Participant has withdrawn from the Offering as
provided in Section 7 hereof.

 

18.    Amendment of the Plan.    The Board may at any time and from time to time
amend the Plan in any respect, except that without the approval of the
shareholders, no amendment shall be made increasing the number of Ordinary
Shares approved for the Plan or making any other change that would require
shareholder approval in order for the Plan, as amended, to qualify as an
“employee stock purchase plan” under Section 423(b) of the Code.

 

19.    Insufficient Shares.    If the total number of Shares that would
otherwise be purchased on any Exercise Date plus the number of Shares purchased
under previous Offerings under the Plan exceeds the maximum number of Shares
issuable under the Plan, the Shares then available shall be apportioned among
Participants in proportion to the amount of payroll deductions accumulated on
behalf of each Participant that would otherwise be used to purchase Shares on
such Exercise Date.

 

20.    Termination of the Plan.    The Plan may be terminated at any time by the
Board. Upon termination of the Plan, all amounts in the accounts of Participants
shall be promptly refunded.

 

21.    Application of Hong Kong Listing Rules.  Solely for the purposes of the
Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong
Limited (the “Listing Rules”), to the extent that the Plan is deemed to be an
option plan for the purposes of Chapter 17 of the Listing Rules, the number of
Shares purchased by a Participant pursuant to Section 8 (the “Purchased Shares”)
shall be deemed to comprise of (i) first, such number of Shares determined by
dividing the Participant’s accumulated payroll deductions on the Exercise Date
by the higher of (A) the Fair Market Value of the Shares on the Offering Date
and (B) the average Fair Market Value of the Shares on the five business days
immediately preceding the Offering Date (the “Deemed Option Shares”), and
(ii) the number of Shares determined by deducting the Deemed Option Shares from
the Purchased Shares, which shall be deemed to be a share award by the Company.

 

22.    Governmental Regulations.    The Company’s obligation to sell and deliver
Shares under the Plan is subject to obtaining all governmental approvals
required in connection with the authorization, issuance, or sale of such Shares.
In the event that the Plan is terminated while any Option remains outstanding
and unexercised, then any such Options shall lapse and be cancelled.

 

5

--------------------------------------------------------------------------------


 

23.    Participants’ Compliance with Laws.    Participants shall comply with all
applicable laws and regulations with respect to their participation in the Plan.

 

24.    Governing Law.    This Plan and all Options and actions taken thereunder
shall be governed by, and construed in accordance with, the laws of the Cayman
Islands, applied without regard to conflict of law principles. In relation to
any proceeding arising out of or in connection with this Plan, the Company and
the Participants irrevocably submit to the exclusive jurisdiction of the Cayman
Islands courts.

 

25.    Issuance of Shares.    Shares may be issued upon exercise of an Option
from authorized but unissued Shares, from Shares held in the treasury of the
Company, or from any other proper source.

 

26.    Tax Withholding.    Participation in the Plan is subject to any minimum
required tax and/or social security withholding on income of the Participant in
connection with the Plan. Each Participant agrees, by entering the Plan, that
the Company and its Subsidiaries shall have the right to deduct any such taxes
and/or social security from any payment of any kind otherwise due to the
Participant, including Shares issuable under the Plan.

 

27.    Notification Upon Sale of Shares.    Each Participant who is or may
become subject to U.S. income tax agrees, by entering the Plan, to give the
Company prompt notice of any disposition of Shares purchased under the Plan
where such disposition occurs within two years after the date of grant of the
Option pursuant to which such Shares were purchased or within one year after the
date such Shares were purchased.

 

28.    Effective Date and Approval of Shareholders.    The Plan shall take
effect on the later of the date it is adopted by the Board and the date it is
approved by the holders of a majority of the votes cast at a meeting of
shareholders at which a quorum is present (such date, the “Effective Date”) and
shall remain in effect for ten years from the Effective Date unless terminated
earlier by the Board in accordance with Section 28.

 

DATE APPROVED BY BOARD OF DIRECTORS: June 6, 2018

 

DATE OF APPROVAL OF AMENDED AND RESTATED PLAN BY BOARD OF DIRECTORS: August 7,
2018

 

6

--------------------------------------------------------------------------------


 

APPENDIX A

 

Designated Subsidiaries

 

BeiGene (Hong Kong) Co., Limited

 

BeiGene (Beijing) Co., Ltd.

 

BeiGene AUS PTY LTD.

 

BeiGene 101

 

BeiGene (Suzhou) Co., Ltd.

 

BeiGene USA, Inc.

 

BeiGene Biologics Co., Ltd.

 

BeiGene (Shanghai) Co., Ltd.

 

BeiGene Guangzhou Biologics Manufacturing Co., Ltd.

 

BeiGene (Guangzhou) Co., Ltd.

 

BeiGene Pharmaceutical (Shanghai) Co., Ltd.

 

BeiGene Switzerland GmbH

 

BeiGene Ireland Limited

 

7

--------------------------------------------------------------------------------